Ferguson, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
While I agree with their disposition of the first issue, I am unable to join with my brothers in their decision that a court-martial may be reconvened after dispersal of its members for the purpose of correcting the announcement of its sentence, when such action has the effect of increasing the severity of the penalty adjudged. In my opinion, the procedure which they approve violates the command of Congress in Uniform Code of Military Justice, Article 62, 10 USC § 862, which provides pertinently :
“(b) Where there is an apparent error or omission in the record . . . the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned—



(3) for increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.” [Emphasis supplied.]
The legislative history of the foregoing Article makes clear that Congress intended no such corrections be allowed unless the court-martial erroneously failed to impose a mandatory sentence. The following comments from the hearings before the House Armed Services Committee are dispositive:
“Mr. LARKIN. That is right. In other words, the first sentence would have been an illegal one in that the court did not follow the mandatory requirement of sentence. I think it occurs only in the two or three instances where the death penalty is mandatory.
“If the first court did not give that mandatory sentence, then upon a rehearing the second court could give what amounts to a more severe sentence by following the mandatory provisions. Otherwise, no sentence can be increased even though it was less than is authorized.



“Mr. LARKIN. That is right. But there are so few mandatory provisions that it would only work in the mandatory death case. Where the sentences are discretionary within a maximum, the first sentence imposed binds the rehearing as to the sentence.” [Emphasis supplied.] [Hearings before House Armed Services *506Committee on H. R. 2498, 81st Congress, 1st Session, pages 1178-79.]
The greatest criticism leveled against military criminal law as administered under the Articles of War and Articles for the Government of the Navy was the interference by military command in questions relating to the findings and sentences returned by courts-martial. House Hearings, supra, pages 597, 605. Congress showed particular concern with attempts by those charged with military justice duties to obtain heavy sentences under the guise of appropriate punishment. United States v Littrice, 3 USCMA 487, 13 CMR 43; House Hearings, supra, at page 634. A number of measures to eliminate this unwarranted interference with military judicial proceedings were included in the Uniform Code. Chief among these were, of course, Code, supra, Article 37, 10 USC § 837, and Code, supra, Article 98, 10 USC § 898. But Congress also recognized and discussed at length the dangers inherent in allowing return of records to courts-martial -for reconsideration of adjudged sentences. House Hearings, supra, pages 1178, et seq. In consequence, it continued in effect the provision against reconsideration of sentences and, as indicated both by the comments of Mr. Larkin, quoted above, and the plain wording of the statute, limited such action to instances in which the punitive article involved carried a mandatory penalty.
Nor is our decision in United States v Robinson, 4 USCMA 12, 15 CMR 12, or in United States v Downs, 4 USCMA 8, 15 CMR 8, in any way inconsistent with the construction which I believe Code, supra, Article 62, demands. In the first case, the purported error was caught before the members of the court-martial had departed from the courtroom. In the second, it was corrected immediately after the announcement. Under such circumstances, there was no dispersal of the court and no opportunity for the evil to creep in which Congress sought to prevent. Here, however, the court-martial had not only been formally adjourned but the members had to be sought out at other places and reassembled. Under such circumstances, there is a clear reconsideration of the sentence and, while there may be no hint of command interference shown here, one cannot deny that the ultimately adjudged penalty is more severe than the originally announced sentence to the extent of the six months’ confinement at hard labor.
The rule in the United States courts is, of course, different. There, the judge may reconsider sentences and correct errors made by him in delivering his judgment. Bozza v United States, 330 US 160, 91 L ed 818, 67 S Ct 645 (1947); Oxman v United States, 148 F2d 750 (CA 8th Cir) (1945); Rowley v Welch, 114 F2d 499 (CA DC Cir) (1940). But a United States district judge does not operate under the same conditions as a member of a United States court-martial. He is legally trained, appointed for life, and has behind him a tradition of judicial independence extending backward to the creation of this Nation. On the other hand, the military court member is appointed on an ad hoc basis to hear one or more cases by the very commander who also holds his military future in his hand. And he is heir to a tradition which marked out a court-martial as nothing more than a committee to examine into the facts and carry out the wishes of its military superiors. Indeed, as Colonel Winthrop notes, at one time, it was “as much subject to the orders of a competent superior as is any military body or person.” Winthrop’s Military Law and Precedents, 2d ed, 1920 Reprint, page 49.
There can certainly be no doubt that Congress recognized this distinction and was demonstrably worried about the independence of courts-martial when it enacted the Uniform Code of Military Justice. With its passage of Code, supra, Article 62, I think it hardly arguable that it intended for the court to be able to finish a case, adjourn, disperse, and then come together once again for the purpose of correcting an error which has the effect of increasing the severity of a legal and unambigu*507ous sentence. The statute forbids precisely that course of action and I, for one, cannot agree that there is implied in its plain language any exception for instances of erroneous announcements.
Of course, there may well be no untoward motive involved here. The facts indicate its absence. Indeed, any decision which we reach will be of little practical value to the accused, for, by the time the record wended its way here, the term of confinement imposed had been served, leaving little room for satisfactory relief in the event of a reversal. But the matter of principal involved is extremely important. If we leave the door open to changes in the sentence to accused’s detriment one hour after the court has adjourned and dispersed, the same procedure might be followed after the elapse of one day, one week, or one month. Time is not the governing consideration. The important question is whether Congress forbade the reconsideration of a sentence after the court-martial had adjourned, with a view to increasing its severity. In my opinion, it did precisely that in Code, supra, Article 62, and I would enforce its absolute prohibition in this case quite without regard to the motivation of the court in reassembling and announcing the additional penalty. When my brothers make the matter depend upon when an error is noted and the moving force behind the increase in punishment, they reopen the door to abuses which, I predict, will not be long in coming to the fore.
In sum, then, I disagree with the narrow interpretation by the majority of the term “reconsideration” as used in connection with Code, supra, Article 62. To my fellow Judges, it apparently is limited to actual revocation of an announced penalty and substitution of a more severe punishment. In my opinion, Congress intended it to have the broader connotation of reconvening and adjudging any more serious sentence, unless mandatorily required. The uncorrected announcement becomes, in my view, authoritative and final once the court-martial has finally dispersed and lost its identity as a sentencing authority. Such may give the accused the benefit of a “slip of the lip,” but the proper remedy is to teach the lip not to slip — not that its solemn and final judgments may be freely corrected.
I would affirm only so much of the decision of the board of review as approves the originally announced sentence of the court-martial and hold it prejudicially erroneous for that body to reconvene and announce a new sentence in which confinement at hard labor was for the first time included.